[Cite as Zeitoun v. Zeitoun, 2013-Ohio-5586.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99776




                                    SAMIRA ZEITOUN
                                                      PLAINTIFF-APPELLANT

                                                vs.

                        RAGHIB ABRAHAM ZEITOUN
                                                      DEFENDANT-APPELLEE




                                           JUDGMENT:
                                            AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                  Domestic Relations Division
                                     Case No. CP D-336410

        BEFORE: Keough, J., Celebrezze, P.J., and Kilbane, J.

        RELEASED AND JOURNALIZED:                     December 19, 2013
ATTORNEYS FOR APPELLANT

Joyce E. Barrett
James P. Reddy, Jr.
800 Standard Building
1370 Ontario Street
Cleveland, Ohio 44113

ATTORNEY FOR APPELLEE

Robert E. Somogyi
1660 W. Second Street
Skylight Office Tower
Suite 410
Cleveland, Ohio 44113

GUARDIAN AD LITEM

Becky Blair
The Brownhoist Building
4403 St. Clair Avenue
Cleveland, Ohio 44103
KATHLEEN ANN KEOUGH, J.:

       {¶1} Plaintiff-appellant Samira Zeitoun appeals from the judgment entry of

divorce entered by the Cuyahoga County Common Pleas Court, Domestic Relations

Division, which named her as the residential parent and legal custodian of the parties’

minor child, granted defendant-appellee Raghib Abraham Zeitoun parenting time, ordered

him to pay child support, and awarded the income tax dependency exemption to Raghib.

       {¶2} The parties were married on September 9, 2007. One child, A.Z. (DOB

5/2/10), was born as issue of the marriage. Samira filed a complaint for divorce in April

2011. Prior to trial, the parties entered into a separation agreement that resolved the

issues of division of property and spousal support. The issues remaining for trial were

the allocation of parental rights and responsibilities, parenting time, child support, and the

allocation of the income tax dependency exemption.

       {¶3} The magistrate heard testimony from a number of witnesses, including

Samira and Raghib; Becky Blair, the child’s guardian ad litem; Dr. Frank Ezzo, the court

psychologist; Elevani Fletcher, a court custody evaluator; and Noa Margolin, A.Z.’s

therapist. The findings and recommendations of these individuals varied.

       {¶4} After hearing the evidence, the magistrate issued a 51-page decision in

which she presented and evaluated the testimony of each witness and weighed the quality

of the evidence presented. The magistrate concluded that both parties had mental health

and anger management issues that affected the allocation of parental rights and

responsibilities and visitation, but she ultimately recommended that Samira be designated
the residential parent and custodian of A.Z. She further recommended that upon proof of

engagement in an anger management program, Raghib’s parenting time with A.Z. could

change from the current parenting order (one week per month from Wednesday at 9:00

a.m. until Sunday at 5:00 p.m. to be exercised in Ohio) to visits that could take place

outside the state of Ohio (Raghib now lives in Mississippi) and could be supervised by

Raghib’s girlfriend or his parents.1 The magistrate also recommended that Raghib be

awarded the child income tax dependency exemption.                  The trial court subsequently

adopted and incorporated the magistrate’s decision; this appeal followed.

       {¶5} In her first and second assignments of error, Samira contends that the trial

court abused its discretion in ordering that, after proof he was engaged in an anger

management program, Raghib’s visits with A.Z. could occur outside the state of Ohio and

could be supervised by his girlfriend or his parents. Samira contends that this order is

contrary to the report and recommendation of Dr. Ezzo, who testified that Raghib’s visits

with A.Z. should be supervised by a neutral party and continue in Ohio until the neutral

observer concluded that there had been “progress” regarding Raghib’s interaction with

A.Z. Reiterating Dr. Ezzo’s extensive qualifications, Samira contends that the trial court

should have deferred to Dr. Ezzo on this issue.

       {¶6} Samira’s argument, however, ignores the other evidence that was presented

at trial. Dr. Ezzo testified that his recommendation of supervised visits was based on


          Although the magistrate’s decision and the trial court’s judgment entry refer to Raghib’s
       1


grandparents, it is apparent that the court meant to reference Raghib’s parents, both of whom testified
at the trial.
Raghib’s conviction for negligent assault related to an incident involving Samira, as well

as A.Z.’s anxiety when she was around Raghib, as reported to him by A.Z.’s counselor

Noa Margolin and Samira. But the evidence demonstrated that Margolin had never

observed A.Z. with Raghib and had based her report to Dr. Ezzo solely on information

from Samira. Likewise, Dr. Ezzo testified that he had never observed A.Z. with either of

her parents.      Accordingly, the magistrate concluded that the testimony of the

professionals who had actually observed A.Z.’s interaction with her father — Becky

Blair, the guardian ad litem, and Elevani Fletcher, a custody evaluator who performed an

evaluation in this case — was more insightful and compelling than Dr. Ezzo’s.

       {¶7} Blair, a licensed attorney and practicing guardian ad litem for over 25 years,

testified that she spent time with A.Z. on three occasions and observed her interaction

with both her mother and father. She observed that within a few minutes of being with

Raghib, “A.Z. had smiles and kisses and a strong attachment to her father.” In light of

her observations, the guardian ad litem recommended a shared parenting plan and

supervised visits for a short period of time and then unsupervised visits that could occur

in Mississippi.

       {¶8} Ms. Fletcher testified that she too observed A.Z.’s interactions with both

her mother and father. She stated that A.Z. seemed to be more tempermental when she

was with Samira, and “squealed, squirmed, kicked and cried.” Conversely, Ms. Fletcher

testified that she saw A.Z. showing affection for Raghib in response to his care and terms

of endearment expressed toward her.         Based on her observations, Ms. Fletcher
recommended a shared parenting plan and unsupervised parenting time in Ohio and

Mississippi to occur on a frequent basis.

       {¶9} In light of this evidence, we find no abuse of discretion in the trial court’s

judgment ordering supervised visits that could occur outside Ohio. Unlike Dr. Ezzo,

who never observed A.Z. with her father, the professionals who actually saw A.Z.’s

interactions with him recommended shared parenting and that visits could occur outside

of Ohio.    Furthermore, Dr. Ezzo admitted on cross-examination that some of the

information that Raghib’s counsel had made him aware of at trial could have caused his

recommendation to change.

       {¶10} We likewise find no abuse of discretion in the trial court’s judgment that

visits could be supervised by either Raghib’s girlfriend or his parents. Raghib’s mother

testified that she was available to accompany A.Z. to Mississippi and take care of her if

necessary while Raghib was at work. Raghib’s girlfriend, who lives with him, testified

that she was also available to care for A.Z.

       {¶11} Samira also contends that the trial court abused its discretion because it

failed to consider Raghib’s anger management issues, in violation of R.C.

3109.04(F)(1)(e), which requires the court to consider the mental and physical health of

all persons involved when allocating parental rights and responsibilities. But the record

reflects that the trial court expressly found that both Samira and Raghib have mental

health and anger management issues that affected the allocation of parental rights and

responsibilities and visitation. Furthermore, the trial court ordered that supervised visits
outside Ohio could not begin until Raghib had presented the guardian ad litem with

certification that he was engaged in an anger management counseling.              Thus, it is

apparent that the trial court considered Raghib’s mental health issues before ordering

supervised visits.

       {¶12} The first and second assignments of error are therefore overruled.

       {¶13} In her third assignment of error, Samira contends that the trial court erred in

awarding the income tax dependency exemption to Raghib.

       {¶14} R.C. 3119.82 provides that “whenever a court issues * * * a court child

support order, it shall designate which parent may claim the children * * * as dependents

for federal income tax purposes * * * *.” We review the trial court’s designation for an

abuse of discretion. Dunlap v. Dunlap, 9th Dist. Summit No. 23860, 2008-Ohio-3201, ¶

11.

       {¶15} The dependency exemption may be awarded to the noncustodial parent

when that allocation would produce a net tax savings for the parents, thereby furthering

the best interest of the child. R.C. 3119.82; Singer v. Dickinson, 63 Ohio St.3d 408, 588

N.E.2d 806 (1992), paragraph two of the syllabus. While the trial court need not state a

basis for allocating the exemption, the record does need to include financial data to

support the trial court’s decision. Dunlap at ¶ 12.

       {¶16} We find no abuse of discretion in the trial court’s award. The trial court

found that Raghib earned $80,000 per year and Samira earned $15,255 per year. As this

court stated in Yasinow v. Yasinow, 8th Dist. Cuyahoga No. 86467, 2006-Ohio-1355, ¶
51, “[t]he relative incomes of the parties necessarily dictates that appellee could make the

best use of the exemption, which would be of little or no economic value to appellant

based upon her tax bracket.” Furthermore, the financial statements of the parties in the

record demonstrate that the dependency exemption is worth nearly double the tax savings

and benefit to Raghib than to Samira.        The third assignment of error is therefore

overruled.

       {¶17} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
MARY EILEEN KILBANE, J., CONCUR